NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1




                     United States Court of Appeals
                                                  For the Seventh Circuit
                                                  Chicago, Illinois  60604

                                                      Submitted May 27, 2009*
                                                        Decided June 24, 2009

                                                           Before

                                            FRANK H. EASTERBROOK, Chief Judge

                                            ANN CLAIRE WILLIAMS, Circuit Judge

                                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐2003

AHMAD MORGAN,                                                    Appeal from the United States District
    Plaintiff‐Appellant,                                         Court for the Northern District of Illinois,
                                                                 Eastern Division.
           v.
                                                                 No. 05 C 1158
TOWNSHIP OF GLENCOE, et al.,
    Defendants‐Appellees.                                        Charles R. Norgle, 
                                                                 Judge.




           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2003                                                                             Page 2

                                          O R D E R

       Ahmad Morgan sued the town of Glencoe, the Glencoe Chief of Public Safety, and
Detective Mary Saikin, alleging various violations of his civil rights in connection with the
seizure of his car.  The district court granted defendants’ motion for summary judgment. 
Morgan now appeals, and we affirm.

        On August 13, 2003, a burglary took place near a construction site in Glencoe.  A
week later Saikin, assigned to the burglary, discovered that two days before the burglary a
car registered to Morgan had been ticketed for a parking infraction near the construction
site.  The ticketing officer told Saikin that the car, which had been warm to the touch, had
bolt cutters on the back seat and damage to the exterior of the passenger side.  The officer
also informed Saikin that a paint chip found at the crime scene (along with damaged car
parts) matched the car’s color.

       On August 23 Saikin ran Morgan’s license plate number through a law enforcement
database and learned that he had been arrested the night before in Morgan Park for the
burglary of another construction site.  The next day Saikin met with Morgan at the Morgan
Park police station and questioned him regarding the Glencoe burglary.  Morgan admitted
that he had recently been in Glencoe and had received the parking ticket.  After the
interview, Saikin examined Morgan’s car, which the Morgan Park police had impounded,
and found that the passenger side appeared damaged and that the car’s color matched the
paint chip found at the Glencoe crime scene.  Later that day Saikin had the car towed to
Glencoe to be held as evidence in the Glencoe burglary.

       Two weeks later Morgan contacted Saikin about his car.  Saikin told him that it was
being held in connection with the Glencoe burglary investigation and asked Morgan to meet
with her in person.  Morgan refused Saikin’s request and said he would contact an attorney. 
Morgan never made another effort to reclaim his car.  Although never charged with the
Glencoe burglary, he has been incarcerated since September 3, 2004, on unrelated charges.

        In February 2005, more than fifteen months after Glencoe authorities seized his car,
Morgan filed this lawsuit.  He charged that the defendants searched and seized his car
without probable cause or a warrant, conspired to do so unlawfully, and failed to train its
officers adequately on proper seizure procedures.  Nearly two years later Morgan filed a
motion to amend his complaint, seeking to correct the occurrent date of the incident to
August 22, 2003 and to add a tort claim under state law.  See 720 ILCS 5/36‐1.  The district
court granted Morgan’s motion to correct the occurrence date, but denied his motion to add
the state‐law claim because “any such claim is now time‐barred.”  After the court denied
Morgan’s motion to compel answers to interrogatories, the defendants moved for summary
No. 08‐2003                                                                                 Page 3

judgment.  The court granted the defendants’ motion, finding that probable cause existed to
search and seize Morgan’s car and that he presented no evidence to support his conspiracy
claims.  The court also found that Morgan’s failure‐to‐train claim must fail because there
can be no liability where there is no constitutional violation.

        Before addressing the district court’s grant of summary judgment, we address its
procedural decisions.  Morgan argues that the court erred in denying his motions to amend
his complaint and to compel discovery.  We review both rulings for abuse of discretion.  See
Soltys v. Costello, 520 F.3d 737, 743 (7th Cir. 2008); Walker v. Sheahan, 526 F.3d 973, 977‐78 (7th
Cir. 2008).

        The district court did not abuse its discretion in denying Morgan’s motion to amend
his complaint because the proposed additional claim was time‐barred.  Illinois’ one‐year
statute of limitations governed the state‐law claim alleging violation of the procedures for
car seizures, see 745 ILCS 10/8‐101(a), yet he filed his original complaint more than one year
after the alleged injury.  The amendment would have been futile.  See Rodriguez v. United
States, 286 F.3d 972, 980‐81 (7th Cir. 2002).  The district court also acted well within its
discretion in denying Morgan’s motion to compel discovery because the interrogatory
answers he sought had, in fact, already been provided by the defendants.

        Morgan next argues that the district court erred in granting the defendants’ motion
for summary judgment because they seized his car without a warrant, and, he says, the
automobile exception to the warrant requirement does not apply.  He also disputes Saikin’s
claim that the paint chip and damaged car parts were found at the Glencoe crime scene. 
Contrary to Morgan’s assertion, a warrant is not required to search a car; rather, all that is
needed is probable cause that the search will uncover evidence of a crime.  See Carroll v.
United States, 267 U.S. 132, 153‐56 (1925); United States v. Hines, 449 F.3d 808, 814 (7th Cir.
2006).  And the warrantless seizure of a person’s property satisfies the Fourth Amendment
when its incriminating character is immediately apparent.  See Florida v. White, 526 U.S. 559,
564‐66 (1999); Soldal v. Cook County, Ill., 506 U.S. 56, 68‐69 (1992); Lee v. City of Chicago, 330
F.3d 456, 460 (7th Cir. 2003).

       The initial seizure of Morgan’s car was reasonable because the car’s incriminating
character was immediately apparent.  A Glencoe public safety officer ticketed Morgan’s car
near the Glencoe crime scene and saw bolt cutters lying in plain view in the backseat of the
car.  While detained for suspected burglary of yet another construction site, Morgan
admitted to owning the car and receiving the ticket, and Saikin’s visual examination
confirmed that the paint chip and damaged parts found at the crime scene matched the car. 
Morgan offers no competent evidence to support his charge that the chip and damaged car
No. 08‐2003                                                                               Page 4

parts came from somewhere other than the crime scene.  Accordingly, there was probable
cause to search and seize Morgan’s car.

        Once probable cause is established, the Fourth Amendment “cannot be invoked by
the dispossessed owner to regain his property.”  Lee, 330 F.3d at 466.  In his reply brief,
Morgan raises a due‐process attack on the defendants’ alleged retention of his car.  But he
failed to raise the issue before the district court or in his brief on appeal.  The argument is
therefore forfeited.

        Finally, Morgan argues that he presented sufficient evidence of both a conspiracy to
violate his civil rights and a failure by the police departments to train their officers.  Yet as
the district court correctly recognized, Morgan’s failure‐to‐train claim must fail because it is
based on the flawed assumption that the seizure itself violated the Fourth Amendment. 
And, for the same reason, he presented no evidence of an unlawful conspiracy.  See Thomas
v. Christ Hosp. & Med. Ctr., 328 F.3d 890, 894 (7th Cir. 2003).

                                                                                    AFFIRMED.